UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 8, 2011 Date of Report (Date of earliest event reported) Rovi Corporation (Exact name of registrant as specified in its charter) Delaware000-5341326-1739297 (State or other jurisdiction of(Commission(I.R.S. employer incorporation or organization)File No.)identification number) 2830 De La Cruz Boulevard Santa Clara, California 95050 (Address of principal executive offices, including zip code) (408) 562-8400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) Compensation Arrangements of Certain Officers 2011 Senior ExecutiveCompanyIncentive Plan On February 8, 2011, the Compensation Committee of the Board of Directors of Rovi Corporation (the “Company”) approved the 2011 Senior ExecutiveCompanyIncentive Plan (the “Plan”), which is only applicable to the Chief Executive Officer and his executive-level direct reports.Named executive officers will participate in the Plan.A copy of the Plan is attached to this report as Exhibit 10.1. Under the terms of the Plan, employees are provided cash incentive awards based upon the Company’s and the individual employee’s performance.Company performance is based upon the Company achieving a worldwide adjusted pro forma revenue target and a worldwide adjusted pro forma operating profit target.Individual performance is based upon the evaluation of the individual employee’s performance and contribution for the fiscal year.Awards under the Plan will be weighted by Company and individual performance components.Awards are targeted as a percentage of a participant’s annual salary.Subject to the Compensation Committee’s approval, the Chief Executive Officer has discretion to vary the award to his executive-level direct reports based on his assessment of the individual’s performance and contribution for the fiscal year.The Compensation Committee set the 2011 bonus targets and weighting for the named executive officers listed below at the same level as in effect at the end of 2010 as follows: Percentage of Target Name and Title 2011 Target (% of Base Salary) Revenue Performance Company Performance Individual Performance James Budge Chief Financial Officer 65% 0% 75% 25% Thomas Carson EVP, Worldwide Sales and Services 50% 50% 37.5% 12.5% Stephen Yu EVP & General Counsel 60% 0% 75% 25% 2010 Bonuses On February 8, 2011, the Compensation Committee of the Board of Directors awarded bonuses to the Company’s named executive officers (as defined in Item402(a)(3) of Regulation S-K promulgated by the Securities and Exchange Commission) in respect of the officers’ and the Company’s 2010 performance. The bonus awards were based on the achievement of specified targets with respect to the Company’s 2010 financial results and on each named executive officer’s individual performance.The 2010 bonuses approved by the Compensation Committee for the named executive officers are as follows: Name and Title 2010 Bonus Alfred J. Amoroso President & Chief Executive Officer James Budge Chief Financial Officer Thomas Carson Executive Vice President, Worldwide Sales and Services Stephen Yu Executive Vice President & General Counsel - 2 - 2011 Base Salaries On February 8, 2011, the Compensation Committee also approved increases to the base salaries for each of the named executive officers (other than the Chief Executive Officer) for 2011.The Compensation Committee annually evaluates the performance and determines the compensation of the Company’s officers based on the Compensation Committee’s assessment of the Company’s and each individual’s performance, as well as compensation for competitive positions at companies in a peer group established annually by the Compensation Committee. The 2011 base salaries approved by the Compensation Committee for the named executive officers listed below are as follows: Name and Title BaseSalary James Budge Chief Financial Officer Thomas Carson Executive Vice President, Worldwide Sales and Services Stephen Yu Executive Vice President & General Counsel Stock Option Grants On February 8, 2011, the Compensation Committee approved stock option grants to certain of the Company’s named executive officers. The stock options will be granted on March1, 2011 with an exercise price equal to the closing price of the Company’s common stock on the date of grant.The options vest as to one-fourth of the total shares on the first anniversary of the date of grant, and an additional one-forty-eighth (1/48th) of the option shares available for exercise each month thereafter through the fourth anniversary of the grant date, in each case provided that the grantee remains in employment with the Company through the applicable vesting date.The term of each option is seven years from the date of grant.The stock option grants to all such named executives will be made from the Company’s 2008 Equity Incentive Plan.The stock option grants approved by the Compensation Committee to the named executive officers are as follows: Name and Title Options to be Granted on 3/1/11 James Budge Chief Financial Officer Thomas Carson Executive Vice President, Worldwide Sales & Services Stephen Yu Executive Vice President & General Counsel Restricted Stock Grants On February 8, 2011, the Compensation Committee also approved grants of restricted stock to certain of the Company’s named executive officers to be granted on March1, 2011.The restricted stock will be granted pursuant to the Company’s 2008 Equity Incentive Plan and such restricted stock shall - 3 - have a purchase price equal to $0.001 per share, par value.The restricted stock granted to an executive shall be subject to a four-year vesting schedule, with one-quarter (1/4) of the shares vesting on the first anniversary of the grant date, and an additional one-quarter (1/4) of the shares vesting on each of the second, third and fourth anniversaries of the grant date, in each case provided that the grantee remains in employment with the Company through the applicable vesting date.The restricted stock grants approved by the Compensation Committee for the named executive officers are as follows: Name and Title Restricted Stock to Be Granted on 3/1/11 James Budge Chief Financial Officer Thomas Carson Executive Vice President, Worldwide Sales & Services Stephen Yu Executive Vice President & General Counsel Item 9.01Financial Statements and Exhibits The following exhibits are furnished with this report on Form 8-K: Exhibit Number Description 2011 Senior Executive Company Incentive Plan - 4 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Rovi Corporation (Registrant) Date: February 11, 2011 By: /s/Stephen Yu Stephen Yu EVP and General Counsel
